DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to arguments and amendments entered on August 25, 2021 for the patent application 16/088,005 originally filed on February 21, 2019. Claims 1-6, 9, and 11-14 are amended. Claims 7, 8, and 10 are cancelled. Claim 15 is new. Claims 1-6, 9, and 11-15 remain pending. The first office action of March 30, 2021 is fully incorporated by reference into this final office action.

Specification
The Abstract filed July 27, 2021 is acknowledged and accepted by the Examiner. Therefore, the objection to the Specification is withdrawn.

Response to Amendment
Applicant’s amendments to the claims have been noted by the Examiner.
Applicant has amended claim 1 to remove the “processing means” limitation. Accordingly, none of the instant claim limitations are presently being interpreted under 35 USC 112(f).
Applicant has canceled claim 10. Therefore, the objections to claim 10 and dependent claims 11-13 are withdrawn.
Applicant’s amendments to the claims are sufficient to overcome the outstanding 35 USC 112(b) rejections. Therefore, the rejections of the claims under 35 USC 112(b) are withdrawn.

Applicant’s amendments to the claims are sufficient to overcome the outstanding prior art rejections of record under 35 USC 102 and 35 USC 103. However, new prior art rejections are applied to the claims in this office action, as described below.

Claim Objections
Claims 1-6, 9, and 11-15 are objected to because of the following informalities: ambiguous language.
Regarding claim 1, and substantially similar limitations in claim 2, numerous instances of “and/or” language is recited. For purposes of examination, “and/or” is being interpreted by the Examiner as “or.” However, instances of “and/or” should be clarified as either “and” or “or,” so as to avoid ambiguity in claim interpretation. Appropriate correction is required. 
Dependent claims 2-6, 9, and 11-15 are also objected to based on their respective dependencies to claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4-6, 9, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Martucci et al. (hereinafter “Martucci,” US 2016/0262680) in view of Uhlig et al. (hereinafter “Uhlig,” US 2015/0038803).
Regarding claim 1 (Currently Amended), Martucci discloses a method for estimating an attentional demand or cost associated with the execution of a task or of an attention sharing strategy developed by an individual, said method being implemented in a mobile terminal and being based on the use of a multi-task paradigm (Martucci Abstract, “A computer-implemented cognitive assessment tool is provided for assessing cognitive ability of an individual while multi-tasking”; also Martucci Fig. 2 and [0077], “a suitable mobile computing environment, for example, a tablet personal computer or a mobile telephone or smartphone 201 on which embodiments of the cognitive assessment tool may be deployed”), characterized in that it comprises the following steps:
generating, via a touch-sensitive and/or visual and/or audio alarm of said mobile terminal, a first type of visual and/or audio and/or touch-sensitive information on the mobile terminal, said first type of visual and/or audio and/or touch-sensitive information including first instructions relating to the at least one primary task to be carried out (Martucci [0075], “The computer device may simultaneously present stimuli of two tasks 102, 103 to the user. Tasks 102 and/or 103 may include task the user engages in voluntarily for purposes other than cognitive assessment or task assigned to the user 104 by a program for purposes of cognitive assessment,” one of task 102 or task 103 may be the primary task); 
In one embodiment, mobile computing device may be a handheld computer having both input elements and output elements. Input elements may include touch screen display 209, input buttons (not shown) that allow the user to enter information into the mobile computing device, and internal sensors, such as accelerometer and gyroscope measurement units (not shown), that allow the user to record movement of the device.”);
determining, by a processor of said mobile terminal, an actual movement of the individual, the actual movement being determined based on the plurality of first data values measured by the plurality of sensors during the execution of the at least one primary task (Martucci [0077], “internal sensors, such as accelerometer and gyroscope measurement units (not shown), that allow the user to record movement of the device.”); 
generating, via the touch-sensitive and/or visual and/or audio alarm of said mobile terminal, a second type of visual and/or audio and/or touch-sensitive information on the mobile terminal, said second type of visual and/or audio and/or touch-sensitive information including second instructions relating to the at least one secondary task to be carried out at a first level of difficulty (Martucci [0075], “The computer device may simultaneously present stimuli of two tasks 102, 103 to the user. Tasks 102 and/or 103 may include task the user engages in voluntarily for purposes other than cognitive assessment or task assigned to the user 104 by a program for purposes of cognitive assessment,” one of task 102 or task 103 may be the secondary task); 
collecting, by one or more sensors of said mobile terminal, second data values representing the response of the individual during execution of the at least one secondary task at the first level of In a preferred embodiment, task 102 is a visuomotor task and task 103 is a perpetual reaction task. The user may then respond to both tasks 104 and those responses are detected or measured 105, 106 by the computer device 101 (e.g., the responses may be detected as mouse clicks, screen taps, accelerometer readings, etc.).”);
comparing, by said mobile terminal, the second data values with a response model (Martucci [0075], “The computer device 101 may analyze the user responses to the tasks 105, 106 and convert them into a cognitive assessment 107 that is representative of the user's cognitive ability or function. In some embodiments, the cognitive assessment 107 may be based on a performance measure of responses to one specific task (e.g., performance measure of task 1 110 or performance measure of task 2 111). In other embodiments, the cognitive assessment 107 may be a composite measures 112 based on performances measures of responses to one or both tasks (e.g., performance measures of task 1 110 and/or performance measures of task 2 111). In some embodiments, cognitive assessment 108 may be based only on measures 110, 111, and 112 of user inputs while multi-tasking. In some embodiments, cognitive assessment 107 may be based on composite measure 113 computed using additional external or non-performance information 109, such as the user's demographic information or normative data.”);
determining, by said mobile terminal, a score associated with the execution of the at least one secondary task at the first level of difficulty based on the comparing, wherein a level of difficulty of the at least one secondary task is modified from the first level of difficulty to a second level of difficulty based on the score (Martucci [0089], “The tasks in which the user is engaged may have levels of difficulty… at least one task has a variable level of difficulty. When difficulty can be varied for a task, it can be varied… based on the inputs of the user which is referred to herein as an "adaptive task." In one embodiment, the adaptive task increases in difficulty when the user gives a correct response and decreases in difficulty when a user gives an incorrect response.”);
The tasks can be adapted or modified in difficulty by any methods known by one of ordinary skill in the art, such as staircase procedures and maximum likelihood procedures.”); 
collecting, by the one or more sensors of said mobile terminal, updated second data values representing the response of the individual during execution of the at least one secondary task at the second level of difficulty (Martucci [0096], “the difficulty of the task adapts with every stimuli that is presented, which could occur more often than once every 10 seconds. In an alternative embodiment, the difficulty of a continuous task adapts on a set schedule, such as, e.g., every 30 seconds, 10 seconds, 1 second, 2 times per second, or 30 times per second.”); 
determining, by said mobile terminal, second performance ratings based on the updated second data values (Martucci [0096], “the difficulty of the task adapts with every stimuli that is presented”);
generating, via the touch-sensitive and/or visual and/or audio alarm of said mobile terminal, a third type of visual and/or audio and/or touch-sensitive information on the mobile terminal, said third type of visual and/or audio and/or touch-sensitive information including third instructions relating to simultaneous execution of the at least one primary task and the at least one secondary task at the second level of difficulty (Martucci [0107], “the standard deviation of performance level at a task is the standard deviation of performance level when the task continuously adapts difficulty to the user's previous performance on the task,” the task can be adapted two or more times to present three or more tasks at varying difficulty levels); 
the standard deviation of performance level at a task is the standard deviation of performance level when the task continuously adapts difficulty to the user's previous performance on the task,” new measurement values are taken with each change in difficulty level);
determining, by said mobile terminal, third performance ratings based on the third data values (Martucci [0107], “the standard deviation of performance level at a task is the standard deviation of performance level when the task continuously adapts difficulty to the user's previous performance on the task,” new analysis of measurement values are made with each change in difficulty level); 
comparing, by said mobile terminal, the first, second and third performance ratings for one or more of: estimating the attentional demand required for the execution of the at least one primary task, estimating an effect (beneficial or negative) of the at least one secondary task on control mechanisms involved in the execution of the at least one primary task, or estimating the attention sharing strategy developed by the individual (Martucci [0144], “diagnostics, assessments, or ongoing monitoring tools to assess one's cognitive ability (e.g. impairment or susceptibility to interference) are particularly useful applications of the cognitive assessment tool described herein. It is recognized in the cognitive field that interference in cognitive function created by a multi-tasking environment may severely impact cognitive performance across a range of functions, including perception, attention, and memory.”).
Martucci does not explicitly teach that one of the plurality of sensors on said mobile terminal includes a magnetometer, and measuring at least one magnetic field with the magnetometer.
However, Uhlig discloses that one of the plurality of sensors on said mobile terminal includes a magnetometer, and measuring at least one magnetic field with the magnetometer (Uhlig [0085], “In one embodiment, the IMU includes a tri-axial accelerometer (502), tri-axial gyroscope (504), tri-axial magnetometer”).
Uhlig is analogous to Martucci, as both are drawn to the art of motion tracking. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Martucci, to include that one of the plurality of sensors on said mobile terminal includes a magnetometer, and measuring at least one magnetic field with the magnetometer, as taught by Uhlig, since adding a magnetometer to a mobile terminal constitutes applying a known technique to a known device ready for improvement to yield predictable results. Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 2 (Currently Amended), Martucci in view of Uhlig discloses that the at least one secondary task consists in the execution of an action in response to at least one visual and/or audio and/or tactile stimulus, a moment of generation of each stimulus during the simultaneous execution of the at least one primary task and the at least one secondary task depending on a position in the actual movement corresponding to the execution of the at least one primary task (Martucci [0097], “In some embodiments, a video game is used to provide an assessment medium in which a user is asked to perform at least two active tasks simultaneously.”).
Regarding claim 4 (Currently Amended), Martucci in view of Uhlig does not explicitly teach that the simultaneous execution of the at least one primary task and the at least one secondary task comprises a sub-step consisting in: detecting various positions in the actual movement based on the plurality of first data values; generating a stimulus for the execution of the at least one secondary task at a given position; and repeating the generation of the stimulus for the various positions of the actual movement.
However, Uhlig discloses that the simultaneous execution of the at least one primary task and the at least one secondary task comprises a sub-step consisting in: detecting various positions in the the cognitive testing component of Mi Integrated Performance involves one or more tests or subsets of tests utilized in the Mi Thinking component of the invention… the administration and scoring of the cognitive tests will be conducted electronically through subject interaction with software resident on a computer while the subject is engaged in a physically challenging task such as TSEO (1700)… The objective methods used to score the test(s) will be dependent on the nature of the test(s), but will generally include one or more timed tasks and a may include other criteria”; also Uhlig [0092], “IMU data is collected while a subject performs eight motor tasks, each task having a specified duration,” the eight motor tasks represent various positions in the actual movement).
Uhlig is analogous to Martucci, as both are drawn to the art of motion tracking. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Martucci, to include that the simultaneous execution of the at least one primary task and the at least one secondary task comprises a sub-step consisting in: detecting various positions in the actual movement based on the plurality of first data values; generating a stimulus for the execution of the at least one secondary task at a given position; and repeating the generation of the stimulus for the various positions of the actual movement, as taught by Uhlig, in order to test postural stability under varying conditions (Uhlig [0091]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 5 (Currently Amended), Martucci in view of Uhlig discloses that the simultaneous execution of the at least one primary task and the at least one secondary task comprises a sub-step consisting in: detecting a particular event in the execution of the at least one primary task based on the plurality of first data values; generating a stimulus for the execution of the at least one 
However, Uhlig discloses that the simultaneous execution of the at least one primary task and the at least one secondary task comprises a sub-step consisting in: detecting a particular event in the execution of the at least one primary task based on the plurality of first data values; generating a stimulus for the execution of the at least one secondary task upon a given event; and repeating the generation of the stimulus for various events of the at least one primary task (Uhlig [0223-0224], “For each motor task associated with a specific subject (person), we screen the postural stability scores for possible test manipulation by the subject:… Based on the selected peer group curve, the ordinal values assigned to each of the Amplitude Measure, the Frequency Measure and the Combined Measure are evaluated for possible test manipulation by the subject; motor task scores below a threshold level will require that the subject (if otherwise healthy) retake the test,” the test is re-administered if possible test manipulation in the primary task is detected).
Uhlig is analogous to Martucci, as both are drawn to the art of motion tracking. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Martucci, to include that the simultaneous execution of the at least one primary task and the at least one secondary task comprises a sub-step consisting in: detecting a particular event in the execution of the at least one primary task based on the plurality of first data values; generating a stimulus for the execution of the at least one secondary task upon a given event; and repeating the generation of the stimulus for various events of the at least one primary task, as taught by Uhlig, in order to test postural stability under varying conditions (Uhlig [0091]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 6 (Currently Amended), Martucci in view of Uhlig discloses adjusting a level of difficulty of the at least one primary task as a function of a score determined in association with the The tasks in which the user is engaged may have levels of difficulty… at least one task has a variable level of difficulty. When difficulty can be varied for a task, it can be varied… based on the inputs of the user which is referred to herein as an "adaptive task." In one embodiment, the adaptive task increases in difficulty when the user gives a correct response and decreases in difficulty when a user gives an incorrect response.”).
Regarding claim 9 (Currently Amended), Martucci in view of Uhlig discloses comparing each of the plurality of first data value with at least one theoretical data value, so as to obtain a plurality of differences in correspondence representative of variations over time between the actual movement of the individual and a desired movement that the individual should have made (Martucci [0075], “The computer device 101 may analyze the user responses to the tasks 105, 106 and convert them into a cognitive assessment 107 that is representative of the user's cognitive ability or function. In some embodiments, the cognitive assessment 107 may be based on a performance measure of responses to one specific task (e.g., performance measure of task 1 110 or performance measure of task 2 111). In other embodiments, the cognitive assessment 107 may be a composite measures 112 based on performances measures of responses to one or both tasks (e.g., performance measures of task 1 110 and/or performance measures of task 2 111). In some embodiments, cognitive assessment 108 may be based only on measures 110, 111, and 112 of user inputs while multi-tasking. In some embodiments, cognitive assessment 107 may be based on composite measure 113 computed using additional external or non-performance information 109, such as the user's demographic information or normative data.”).
Regarding claim 11 (Currently Amended), Martucci in view of Uhlig discloses that the determining the actual movement comprises an estimation of an orientation vector of the mobile terminal based on the plurality of first data values coming from the measurements of the accelerometer, of the magnetometer and of the gyroscope.
Prior to performing each motor task, a "tare function" is executed whereby the starting X, Y and Z axis orientation and location of the IMU device is fixed in space. IMU data for all subsequent observations are produced relative to that starting orientation and location. Motion in the X, Y and Z axis of the IMU corresponds to the subject's medio/lateral, anterior/posterior and vertical motion, respectively”).
Uhlig is analogous to Martucci, as both are drawn to the art of motion tracking. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Martucci, to include that the determining the actual movement comprises an estimation of an orientation vector of the mobile terminal based on the plurality of first data values coming from the measurements of the accelerometer, of the magnetometer and of the gyroscope, as taught by Uhlig, in order to apply a known technique to a known device ready for improvement to yield predictable results. Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 12 (Currently Amended), Martucci in view of Uhlig discloses prior to determining the actual movement, filtering the plurality of first data values using a Kalman filter so as to eliminate interference due to the measurement noise and errors.
However, Uhlig discloses prior to determining the actual movement, filtering the plurality of first data values using a Kalman filter so as to eliminate interference due to the measurement noise and errors (Uhlig [0193], “The IMU samples certain data, preferably at over 1,000 Hz (702), before application of a Kalman filter (704); sensor data is available in excess of 240 Hz post-filter”).
Uhlig is analogous to Martucci, as both are drawn to the art of motion tracking. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as 
Regarding claim 13 (Currently Amended), Martucci in view of Uhlig discloses that the filtering the plurality of first data values comprises: estimating of a first orientation vector based on the measurements from the accelerometer and from the magnetometer; estimating of a second orientation vector based on the measurements of the gyroscope; and comparing of the estimated first and second orientation vectors and the use of their difference for updating the Kalman filter.
However, Uhlig discloses that the filtering the plurality of first data values comprises: estimating of a first orientation vector based on the measurements from the accelerometer and from the magnetometer; estimating of a second orientation vector based on the measurements of the gyroscope; and comparing of the estimated first and second orientation vectors and the use of their difference for updating the Kalman filter (Uhlig [0193-0194], “The IMU samples certain data, preferably at over 1,000 Hz (702), before application of a Kalman filter (704); sensor data is available in excess of 240 Hz post-filter and includes: a timestamp, Quaternion X ("QX"), Quaternion Y ("QY"), Quaternion Z ("QZ"), Quaternion W ("QW"), Acceleration X ("AX"), Acceleration Y ("AY"), Acceleration Z ("AZ"), Gyroscope X ("GX"), Gyroscope Y ("GY"), Gyroscope Z ("GZ"), Compass X ("CX"), Compass Y ("CY"), Compass Z ("CZ") (collectively, the "Processed Data")… The Processed Data is then transmitted (708) to the computer. For certain calculations, AX, AY and AZ are subject to additional filtering on the computer, resulting in AXF, AYF and AZF; in the preferred embodiment, this additional filtering consists of a first-order, low-pass Butterworth filter at 20 Hz”).

Regarding claim 14 (Currently Amended), Martucci in view of Uhlig discloses a non-transitory computer program product comprising a program code recorded on a data medium readable by a computer for executing the method as claimed in claim 1, when the computer program is applied to a computer in order to be executed (Martucci [0073], “It is to be appreciated the illustrated embodiments discussed below are preferably a software algorithm, program or code residing on computer useable medium having control logic for enabling execution on a machine having a computer processor. The machine typically includes memory storage configured to provide output from execution of the computer algorithm or program.”).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Martucci in view of Uhlig, and in further view of Najafi et al. (hereinafter “Najafi,” US 2015/0332004).
Regarding claim 3 (Currently Amended), Martucci in view of Uhlig does not explicitly teach that the simultaneous execution of the at least one primary task and the at least one secondary task comprises a sub-step consisting in: detecting a cycle in the actual movement based on the plurality of first data values; and generating a stimulus for the execution of the at least one secondary task at a 
However, Najafi discloses that the simultaneous execution of the at least one primary task and the at least one secondary task comprises a sub-step consisting in: detecting a cycle in the actual movement based on the plurality of first data values; and generating a stimulus for the execution of the at least one secondary task at a given moment in the cycle; and repeating the generation of the stimulus at each corresponding moment during successive cycles (Najafi [0010], “provide ways to identify frailty using, in one implementation, a combination of wearable sensors, a test protocol, and a movement quality assessment method. The systems and methods according to present principles may then be employed to compute markers (e.g., parameters) of frailty, which may include… muscle activation pattern in response to external load or external distraction, and the like. An exemplary method to score each measured parameter and to combine them to identify a continuous frailty score or an ordinal frailty status”; also Najafi [0080], “To identify frailty, changes in the pattern of MFCV during consecutive flexion-extension activities during a predefined interval, e.g., 20 seconds, may be estimated. This can be done in a number of ways, including by measuring the reduction in MFCV across multiple flexion cycles”).
Najafi is analogous to Martucci in view of Uhlig, as both are drawn to the art of evaluating body movements. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Martucci in view of Uhlig, to include that the simultaneous execution of the at least one primary task and the at least one secondary task comprises a sub-step consisting in: detecting a cycle in the actual movement based on the plurality of first data values; and generating a stimulus for the execution of the at least one secondary task at a given moment in the cycle; and repeating the generation of the stimulus at each corresponding moment during successive cycles, as taught by Najafi, in order to diagnose, determine stage and severity, and monitor status of a physical .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Martucci in view of Uhlig, and in further view of McNair (US 8,529,448).
Regarding claim 15 (New), Martucci in view of Uhlig discloses predicting, based on the comparing of the first, second, and third performance ratings, a risk of a potential fall for the individual; and alerting the individual of the risk of a potential fall based on the predicting.
However, McNair discloses predicting, based on the comparing of the first, second, and third performance ratings, a risk of a potential fall for the individual; and alerting the individual of the risk of a potential fall based on the predicting (McNair col. 7 lines 45-67, “automatically identifying persons who are at risk for falling through the use of a system, which in one embodiment, includes noninvasive, portable, wearable electronic device and sensors equipped with signal-processing software and statistical predictive algorithms that calculate stability-theoretic measures, such as a translational and rotational motion dispersion stability index (MdSI) for the individual, derived from a digital kinematic-signal timeseries acquired by the device”).
McNair is analogous to Martucci in view of Uhlig, as both are drawn to the art of evaluating body movements. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Martucci in view of Uhlig, to include predicting, based on the comparing of the first, second, and third performance ratings, a risk of a potential fall for the individual; and alerting the individual of the risk of a potential fall based on the predicting, as taught by McNair, in order to provide the individual with sufficient advance notice of fall risk to enable effective preventive maneuvers to be undertaken (McNair col. 7 lines 45-67). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Response to Arguments
The Applicant’s arguments filed on August 25, 2021 were fully considered, and Examiner’s responses are provided below.

Rejection of Claim 1 under 35 U.S.C. 102(a)(1)
Applicant’s arguments with respect to prior art rejections of the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Response to Rejections under 35 U.S.C. 101
Applicant’s arguments with respect to the 35 USC 101 rejections have been fully considered and are persuasive.  Therefore, the 35 USC 101 rejections of the claims have been withdrawn. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Stempora (US 2015/0019266) Risk assessment using portable devices
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen Alvesteffer whose telephone number is (571)272-8680. The examiner can normally be reached M-F 8:00-6:00. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SA/               Examiner, Art Unit 3715                                                                                                                                                                                       

/Robert P Bullington, Esq./               Primary Examiner, Art Unit 3715